Citation Nr: 0508665	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a brain tumor, claimed 
as resulting from herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  In that decision the RO denied service 
connection for a brain tumor, claimed as secondary to 
herbicide exposure.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to an herbicide agent during his 
service in Vietnam.

3.  The veteran has a meningioma that was discovered in 1999.

4.  No medical finding or opinion links the veteran's 
meningioma to herbicide exposure.


CONCLUSION OF LAW

A meningioma was not incurred or aggravated in service; and 
it may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and implementing 
regulations, address VA's duties to notify a claimant of 
information and evidence necessary to substantiate a claim 
for VA benefits, and to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 3.156, 
3.159, 3.326 (2004).  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Between an April 2003 letter and an October 
2003 statement of the case the RO provided the veteran notice 
regarding these matters.  The letter informed the veteran 
that he must send scientific or medical information that his 
brain tumor was medically associated with herbicide exposure.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  All available 
identified private treatment records have been obtained, and 
there is no indication that any pertinent evidence was not 
received.  Private medical records document diagnosis of the 
claimed brain tumor, and there is no indication of a need for 
a VA examination to show the existence of that condition.  
The veteran was advised in an October 2003 statement of the 
case what evidence VA had requested, and what evidence had 
been received.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled.

While VA's communications did not include a specific notice 
that the veteran needed to submit all evidence in his 
possession, in September 2003, the appellant stated that had 
submitted all the necessary information to support his claim.  
To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for Brain Tumor

The veteran has a meningioma, a benign brain tumor, that was 
discovered in 1999.  He contends that the tumor is connected 
to his military service, including his exposure to herbicides 
during his service in Vietnam.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, such as Agent Orange, that 
contain dioxin.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed 
under 38 C.F.R. § 3.309(e) will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more 
within a specified period after the last date on which the 
veteran was exposed to an herbicide agent during service.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran's service in 1965 to 1968 included service in 
Vietnam.  He is presumed to have been exposed to an herbicide 
agent during that service.

Notably, a meningioma is not subject to a presumption of 
service connection based on herbicide exposure.  Although 
some tumors are included a meningioma is not included in the 
list of conditions at 38 C.F.R. § 3.309(e) for which service 
connection may be presumed.

For service connection to be established for the veteran's 
meningioma, there must be direct evidence that the condition 
developed as a result of herbicide exposure during service, 
or direct evidence that the condition was incurred or 
aggravated in service.

Here private medical treatment notes from 1999 reflect that 
the veteran sought treatment after approximately a year of 
experiencing pain and a sensation of fullness in his head and 
face, in the area near his left eye.  Physicians ordered a 
number of tests, and an August 1999 MRI revealed a 
meningioma.  Follow up studies in 2000 and 2001 showed the 
meningioma to be stable.  The meningioma was not discovered 
during the veteran's service, and his service medical records 
are silent for facial pain symptoms such as those which 
preceded the discovery of the meningioma in 1999.  The 
medical records regarding the veteran's meningioma do not 
contain any finding or opinion regarding the etiology of the 
meningioma, to particularly include any competent evidence 
linking the disorder to service or inservice exposure to 
herbicides.

The veteran's meningioma was not found during service.  
Meningioma is not among the listed conditions that may be 
presumed to be associated with herbicide exposure.  There is 
no medical evidence or opinion that links the veteran's 
meningioma to his herbicide exposure during service.  Thus, 
the preponderance of evidence is against service connection 
for the veteran's meningioma.  The claim must be denied.

In reaching this decision the Board considered the 
appellant's personal opinion that his brain tumor is related 
to his inservice exposure to herbicide.  The appellant, 
however, as a lay person untrained in the field of medicine 
is not competent to offer an opinion addressing the etiology 
of his illness.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a brain tumor is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


